Citation Nr: 1810187	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a neurological disorder of the hands.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Brown, Jr. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1994 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  An August 2013 rating decision denied service connection for numbness and tingling of both hands and a TDIU rating, and a November 2014 rating decision denied service connection for cervical strain.  In March 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2016 and September 2017, the Board remanded these matters for additional development and/or to ensure due process.  

[The Board's September 2017 decision also denied increased ratings for right and left knee strain, resolving these matters.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2017 remand ordered development for a medical opinion as to whether or not the Veteran's service-connected low back disability caused or aggravated his cervical spine disability and, if so, a further opinion as to whether or not the cervical spine disability caused or aggravated a neurological disorder of the hands.  In November 2017, a VA provider (who had examined the Veteran in November 2016) opined that the claimed neurological disorder of the hands is less likely as not secondary to, caused or permanently aggravated by his low back disability.  That statement is not responsive to the question posed by the Board.  As the medical opinion is noncompliant with the Board's remand directives, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the matters being remanded, and consideration of that issue must be deferred.  [Notably, regarding the TDIU claim, a December 2017 supplemental statement of the case (SSOC) indicated that it continued to be denied because the Veteran in fact was employed.  In correspondence received by the Board thereafter, the Veteran's attorney asserted that the Veteran is not working, and has not been employed since 2011.]

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for the record to be returned to the November 2016 VA examiner (or, if that provider is not available, forwarded to an orthopedist/orthopedic surgeon) for review and an advisory medical opinion regarding the likely etiology of the Veteran's cervical spine disability.  The opinion provider should state whether it is at least as likely as not (a 50% or greater probability) that the Veteran's cervical spine disability was caused or aggravated (the opinion must address aggravation) by his service-connected low back disability.  If, and only if, a cervical spine disability is determined to have been caused or aggravated by the Veteran's low back disability, the opinion provider should opine state whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a neurological disorder of the hands caused or aggravated (the opinion must address aggravation) by a cervical spine disability.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

2.  The AOJ should then review the record and readjudicate the remaining claims (TDIU in light of the determinations made on readjudication of the service connection issues remanded, and following any further development indicated, and reconciling the finding in the December 2017 SSOC that the Veteran was working with his attorney's subsequent statement indicating the Veteran has not worked since 2011).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

